Citation Nr: 0914081	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-20 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
September 1964 to October 1972.  He died in July 2005, and 
the appellant is his widow.  

This matter originally comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  
Jurisdiction over the case was subsequently transferred to 
the VA RO in Oakland, California.  

The appellant appeared before the undersigned in January 2009 
at a Videoconference Hearing.  A transcript is associated 
with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the Veteran's death was causally 
related to his period of active naval service.  

The appellant appeared at a Videoconference Hearing in 
January 2009 before the undersigned, and at that time she 
indicated that she intended to furnish additional evidence 
into the record to help support her contentions.  Additional 
evidence was received shortly thereafter and associated with 
the claims file.  The appellant has not waived initial review 
by the RO.  Through her representative, she specifically 
requested that the RO review the new evidence before 
adjudication by the Board.  Thus, the Board must remand the 
claim to the RO for readjudication of the claim with 
consideration of the additional evidence in question.  See 
38 C.F.R. § 20.1304(c) (2008).  Should the decision remain 
adverse to the appellant, the RO should issue an appropriate 
supplemental statement of the case and allow the appellant 
and her representative opportunity to respond.  

Accordingly, the case is REMANDED for the following action:

Dispatch the claims file to the RO for 
readjudication of the appellant's claim 
with consideration of all evidence 
received subsequent to the issuance of a 
supplemental statement of the case in 
October 2007.  If the claim remains 
denied, issue a supplemental statement of 
the case to the appellant and her 
representative, which reflects 
consideration of the additional evidence 
and allow an appropriate period of time 
for response.  Thereafter, forward the 
claim to the Board for its appellate 
review.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


	
_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


